FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


STATE OF CALIFORNIA; STATE OF           No. 19-15072
DELAWARE; COMMONWEALTH OF
VIRGINIA; STATE OF MARYLAND;               D.C. No.
STATE OF NEW YORK; STATE OF             4:17-cv-05783-
ILLINOIS; STATE OF WASHINGTON;               HSG
STATE OF MINNESOTA; STATE OF
CONNECTICUT; DISTRICT OF
COLUMBIA; STATE OF NORTH
CAROLINA; STATE OF VERMONT;
STATE OF RHODE ISLAND; STATE OF
HAWAII,
                Plaintiffs-Appellees,

                 v.

U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES; U.S.
DEPARTMENT OF LABOR; R.
ALEXANDER ACOSTA, in his official
capacity as Secretary of the U.S.
Department of Labor; ALEX M.
AZAR II, Secretary of the United
States Department of Health and
Human Services; U.S. DEPARTMENT
OF THE TREASURY; STEVEN TERNER
MNUCHIN, in his official capacity as
Secretary of the U.S. Department of
the Treasury,
                          Defendants,
2    STATE OF CAL. V. LITTLE SISTERS OF THE POOR


                and

THE LITTLE SISTERS OF THE POOR
JEANNE JUGAN RESIDENCE,
    Intervenor-Defendant-Appellant.


STATE OF CALIFORNIA; STATE OF           No. 19-15118
DELAWARE; COMMONWEALTH OF
VIRGINIA; STATE OF MARYLAND;               D.C. No.
STATE OF NEW YORK; STATE OF             4:17-cv-05783-
ILLINOIS; STATE OF WASHINGTON;               HSG
STATE OF MINNESOTA; STATE OF
CONNECTICUT; DISTRICT OF
COLUMBIA; STATE OF NORTH
CAROLINA; STATE OF VERMONT;
STATE OF RHODE ISLAND; STATE OF
HAWAII,
                Plaintiffs-Appellees,

                 v.

U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES; U.S.
DEPARTMENT OF LABOR; R.
ALEXANDER ACOSTA, in his official
capacity as Secretary of the U.S.
Department of Labor; ALEX M.
AZAR II, Secretary of the United
States Department of Health and
Human Services; U.S. DEPARTMENT
OF THE TREASURY; STEVEN TERNER
MNUCHIN, in his official capacity as
     STATE OF CAL. V. LITTLE SISTERS OF THE POOR         3


Secretary of the U.S. Department of
the Treasury,
              Defendants-Appellants,

                and

THE LITTLE SISTERS OF THE POOR
JEANNE JUGAN RESIDENCE,
              Intervenor-Defendant.


STATE OF CALIFORNIA; STATE OF           No. 19-15150
DELAWARE; COMMONWEALTH OF
VIRGINIA; STATE OF MARYLAND;               D.C. No.
STATE OF NEW YORK; STATE OF             4:17-cv-05783-
ILLINOIS; STATE OF WASHINGTON;               HSG
STATE OF MINNESOTA; STATE OF
CONNECTICUT; DISTRICT OF
COLUMBIA; STATE OF NORTH                   ORDER
CAROLINA; STATE OF VERMONT;
STATE OF RHODE ISLAND; STATE OF
HAWAII,
                Plaintiffs-Appellees,

                 v.

U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES; U.S.
DEPARTMENT OF LABOR; R.
ALEXANDER ACOSTA, in his official
capacity as Secretary of the U.S.
Department of Labor; ALEX M.
AZAR II, Secretary of the United
States Department of Health and
4    STATE OF CAL. V. LITTLE SISTERS OF THE POOR


Human Services; U.S. DEPARTMENT
OF THE TREASURY; STEVEN TERNER
MNUCHIN, in his official capacity as
Secretary of the U.S. Department of
the Treasury,
                         Defendants,

                and

MARCH FOR LIFE EDUCATION AND
DEFENSE FUND,
            Intervenor-Defendant-
                        Appellant.

    On Remand from the United States Supreme Court

                 Filed October 8, 2020

    Before: J. Clifford Wallace, Andrew J. Kleinfeld,
          and Susan P. Graber, Circuit Judges.

                         Order
      STATE OF CAL. V. LITTLE SISTERS OF THE POOR           5

                          ORDER

     On August 13, 2020, this court ordered the parties to
address two issues. First was the impact of the Supreme
Court’s opinion in Little Sisters of the Poor Saints Peter and
Paul Home v. Pennsylvania, 140 S. Ct. 2367 (2020), on this
case. Second was whether this case should be remanded to
the district court to apply the Supreme Court’s opinion in the
first instance. The parties have filed their supplemental
briefs. The preliminary injunction is VACATED, and these
related cases are REMANDED to the district court to apply
the Supreme Court’s opinion.